FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period ending March 2011 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x ANNUAL INFORMATION UPDATE FOR GLAXOSMITHKLINE PLC FOR THE 12 MONTHS UP TO 25 MARCH 2011 In accordance with the requirements of Prospectus Rules PR 5.2.1R please find below an Annual Information Update for GlaxoSmithKline plc ("The Company"). The information referred to in this update was up to date at the time the information was published, but some information may now be out of date. To avoid an unnecessarily lengthy document the following are summaries of the information and documents published or made available to the public, by the Company throughout the twelve months ended 25 March 2011. 1. Announcements made via RNS, a Regulatory Information Service. The announcements listed below were published on the London Stock Exchange via RNS, a Regulatory Information Service and can be obtained from their website www.londonstockexchange.comor the Company's website www.gsk.com. 24/03/2011 Transaction in Own Shares 23/03/2011 Transaction in Own Shares 22/03/2011 Transaction in Own Shares 21/03/2011 Transaction in Own Shares 21/03/2011 Director/PDMR Shareholding 21/03/2011 Notice of Meeting for AGM 2011 21/03/2011 Transaction in Own Shares - Amendment 18/03/2011 Transaction in Own Shares 17/03/2011 Transaction in Own Shares 16/03/2011 Transaction in Own Shares 15/03/2011 Transaction in Own Shares 14/03/2011 Director/PDMR Shareholding 11/03/2011 Notification pursuant to Listing Rule 9.6.13 11/03/2011 Transaction in Own Shares 10/03/2011 Transaction in Own Shares 10/03/2011 Director/PDMR Shareholding 09/03/2011 Transaction in Own Shares 08/03/2011 Transaction in Own Shares 07/03/2011 Director/PDMR Shareholding 07/03/2011 Director/PDMR Shareholding 07/03/2011 GSK files its Annual Report 2010 on Form 20-F 04/03/2011 Transaction in Own Shares 04/03/2011 Directorate Change 03/03/2011 Transaction in Own Shares 02/03/2011 Transaction in Own Shares 02/03/2011 Annual Report and Accounts 01/03/2011 Director/PDMR Shareholding 01/03/2011 Director/PDMR Shareholding 01/03/2011 Total Voting Rights 25/02/2011 Director/PDMR Shareholding 25/02/2011 Director/PDMR Shareholding 25/02/2011 Director/PDMR Shareholding 25/02/2011 Director/PDMR Shareholding 25/02/2011 Transaction in Own Shares 24/02/2011 Transaction in Own Shares 23/02/2011 Transaction in Own Shares 23/02/2011 Director/PDMR Shareholding 23/02/2011 Director/PDMR Shareholding 22/02/2011 Transaction in Own Shares 22/02/2011 Director/PDMR Shareholding 22/02/2011 Director/PDMR Shareholding 22/02/2011 Director/PDMR Shareholding 21/02/2011 Director/PDMR Shareholding 21/02/2011 Director/PDMR Shareholding 21/02/2011 Notifiable share interest in Theravance, Inc. 21/02/2011 Office of Fair Trade Merger Update 18/02/2011 Transaction in Own Shares 17/02/2011 Transaction in Own Shares 16/02/2011 Transaction in Own Shares 16/02/2011 Director/PDMR Shareholding 15/02/2011 Transaction in Own Shares 14/02/2011 Director/PDMR Shareholding 14/02/2011 Director/PDMR Shareholding 14/02/2011 Office of Fair Trade Merger Update 11/02/2011 Transaction in Own Shares 10/02/2011 Transaction in Own Shares 10/02/2011 Director/PDMR Shareholding 09/02/2011 Transaction in Own Shares 08/02/2011 Transaction in Own Shares 07/02/2011 Transaction in Own Shares 07/02/2011 Director/PDMR Shareholding 04/02/2011 Transaction in Own Shares 04/02/2011 Director/PDMR Shareholding 04/02/2011 Director/PDMR Shareholding 03/02/2011 Final Results 02/02/2011 GSK sells entire shareholding in Quest Diagnostics 01/02/2011 Director/PDMR Shareholding 01/02/2011 Total Voting Rights 27/01/2011 Director/PDMR Shareholding 24/01/2011 Director/PDMR Shareholding 17/01/2011 Director/PDMR Shareholding 17/01/2011 GSK announces Q4 2010 legal charge 13/01/2011 Director/PDMR Shareholding 13/01/2011 Director/PDMR Shareholding 13/01/2011 Director/PDMR Shareholding 13/01/2011 Director/PDMR Shareholding 12/01/2011 Director/PDMR Shareholding 12/01/2011 Director/PDMR Shareholding 10/01/2011 Director/PDMR Shareholding 10/01/2011 Director/PDMR Shareholding 10/01/2011 Director/PDMR Shareholding 10/01/2011 Director/PDMR Shareholding 07/01/2011 Director/PDMR Shareholding - Replacement 07/01/2011 Director/PDMR Shareholding 05/01/2011 Director/PDMR Shareholding 04/01/2011 Total Voting Rights 04/01/2011 Director/PDMR Shareholding 21/12/2010 Proximagen Group PLC: Acquisition of Programmes from GSK 20/12/2010 Director/PDMR Shareholding 16/12/2010 Office of Fair Trade Merger Update 13/12/2010 GSK to acquire Maxinutrition 10/12/2010 Director/PDMR Shareholding 07/12/2010 GSK to acquire Nanjing MeiRui Pharmaceuticals 01/12/2010 Total Voting Rights 29/11/2010 GSK to increase its shareholding in Theravance 12/11/2010 Blocklisting Interim Review 10/11/2010 Director/PDMR Shareholding 08/11/2010 Director/PDMR Shareholding 03/11/2010 Director/PDMR Shareholding 01/11/2010 Total Voting Rights 21/10/2010 3rd Quarter Results 14/10/2010 Director/PDMR Shareholding 13/10/2010 Director/PDMR Shareholding 13/10/2010 Director/PDMR Shareholding 13/10/2010 Director/PDMR Shareholding 13/10/2010 Director/PDMR Shareholding 12/10/2010 Director/PDMR Shareholding 12/10/2010 Director/PDMR Shareholding 12/10/2010 Director/PDMR Shareholding 11/10/2010 Director/PDMR Shareholding 08/10/2010 Director/PDMR Shareholding 08/10/2010 Director/PDMR Shareholding 04/10/2010 GSK takes stake in Convergence Pharmaceuticals 01/10/2010 Director/PDMR Shareholding 01/10/2010 Total Voting Rights 23/09/2010 GSK regulatory update on Avandia 10/09/2010 Director/PDMR Shareholding 10/09/2010 Notification pursuant to Listing Rule 9.6.13 10/09/2010 GSK historical quarterly turnover by product 08/09/2010 Directorate Change 01/09/2010 Total Voting Rights 25/08/2010 Director/PDMR Shareholding 18/08/2010 Holding(s) in Company 11/08/2010 Notification of Transactions - Director/PDMR Shareholding 10/08/2010 Director/PDMR Shareholding 09/08/2010 Director/PDMR Shareholding 05/08/2010 Director/PDMR Shareholding 05/08/2010 Director/PDMR Shareholding 05/08/2010 Director/PDMR Shareholding 04/08/2010 Holding(s) in Company 03/08/2010 Holding(s) in Company 02/08/2010 Director/PDMR Shareholding 02/08/2010 Total Voting Rights 29/07/2010 Publication of Prospectus 29/07/2010 Publication of Registration Document 27/07/2010 Director/PDMR Shareholding 23/07/2010 Director/PDMR Shareholding - Replacement 21/07/2010 Half Yearly Report 15/07/2010 GSK Legal Update 15/07/2010 Response to FDA Advisory Committees' Avandia vote 14/07/2010 Director/PDMR Shareholding 13/07/2010 Director/PDMR Shareholding 13/07/2010 Director/PDMR Shareholding 13/07/2010 Director/PDMR Shareholding 13/07/2010 Director/PDMR Shareholding 13/07/2010 Director/PDMR Shareholding 12/07/2010 Director/PDMR Shareholding 12/07/2010 Director/PDMR Shareholding 12/07/2010 Director/PDMR Shareholding 07/07/2010 Director/PDMR Shareholding 02/07/2010 Change of Announcement Date 01/07/2010 Total Voting Rights 01/07/2010 Director/PDMR Shareholding 30/06/2010 Futura Medical PLCGlaxoSmithKline PLC - TPR100 Agreement with GSK 10/06/2010 Director/PDMR Shareholding 10/06/2010 GSK drives Latin America growth strategy 01/06/2010 Total Voting Rights 13/05/2010 Director/PDMR Shareholding 11/05/2010 GSK New Strategic Alliance in South Korea 10/05/2010 Blocklisting Interim Review 07/05/2010 Director/PDMR Shareholding 07/05/2010 Director/PDMR Shareholding 06/05/2010 AGM Statement 04/05/2010 Director/PDMR Shareholding 04/05/2010 Total Voting Rights 28/04/2010 1st Quarter Results 21/04/2010 Director/PDMR Shareholding 19/04/2010 Director/PDMR Shareholding 16/04/2010 Director/PDMR Shareholding 15/04/2010 Director/PDMR Shareholding 14/04/2010 Director/PDMR Shareholding 14/04/2010 Director/PDMR Shareholding 14/04/2010 Director/PDMR Shareholding 14/04/2010 Director/PDMR Shareholding 13/04/2010 Director/PDMR Shareholding 13/04/2010 Director/PDMR Shareholding 12/04/2010 Director/PDMR Shareholding 07/04/2010 Director/PDMR Shareholding 07/04/2010 Director/PDMR Shareholding 01/04/2010 Total Voting Rights 01/04/2010 Director/PDMR Shareholding 30/03/2010 Vernalis PLC GlaxoSmithKline PLC - Holding(s) in Company 29/03/2010 Notifiable share interest in JCR Pharmaceuticals 26/03/2010 Change to Board Committee 26/03/2010 Notifiable share interest in JCR Pharmaceuticals 25/03/2010 Annual Information Update 2. Documents filed at Companies House All documents listed below were filed with the Registrar of Companies in England and Wales on or around the dates indicated, and can be obtained from Companies House via their website www.companieshouse.gov.uk Date Document Type Description of Document Filed 23/03/2011 SH03 Return of Purchase of Own Shares 17/03/2011 SH03 Return of Purchase of Own Shares 14/03/2011 SH01 Statement of Capital 03/03/2011 SH01 Statement of Capital 14/02/2011 SH01 Statement of Capital 02/02/2011 SH01 Statement of Capital 25/01/2011 SH01 Statement of Capital 19/01/2011 AP01 Appointment of Director 17/01/2011 SH01 Statement of Capital 17/01/2011 AP03 Appointment of Secretary 14/01/2011 TM02 Termination of Secretary's Appointment 07/01/2011 SH01 Statement of Capital 26/11/2010 SH01 Statement of Capital 26/11/2010 SH01 Statement of Capital 16/11/2010 SH01 Statement of Capital 08/11/2010 CH01 Director's Change of Particulars 03/11/2010 CH01 Director's Change of Particulars 03/11/2010 CH01 Director's Change of Particulars 01/11/2010 SH01 Statement of Capital 01/11/2010 AR01 Annual Return 13/10/2010 SH01 Statement of Capital 01/10/2010 SH01 Statement of Capital 14/09/2010 SH01 Statement of Capital 02/09/2010 SH01 Statement of Capital 13/08/2010 SH01 Statement of Capital 02/08/2010 SH01 Statement of Capital 16/07/2010 SH01 Statement of Capital 08/07/2010 SH01 Statement of Capital 09/06/2010 SH01 Statement of Capital 04/06/2010 SH01 Statement of Capital 20/05/2010 RES08 Authority to purchase shares out of Capital 20/05/2010 RES11 Dis-application of pre-emption Rights 20/05/2010 RES01 Alteration to Memorandum and Articles 14/05/2010 SH01 Statement of Capital 07/05/2010 AA Accounts 07/05/2010 SH01 Statement of Capital 15/04/2010 SH01 Statement of Capital 13/04/2010 SH01 Statement of Capital 3. Documents filed with the Securities and Exchange Commission ("SEC") The Company submitted filings to the SEC in compliance with its obligations under national laws and rules dealing with the regulation of securities, issuers of securities and securities marketsby virtue of having American Depository Shares admitted to trading on the New York Stock Exchange. Full details of these filings can be found on the SEC's website at www.sec.gov. 4. Documents sent to shareholders The following documents were published and sent to shareholders. They are available on the Company's website. Date of Publication Document 02/03/2011 Annual Report and Accounts 21/03/2011 Notice of Annual General Meeting A copy of this Annual Information Update and copies of the documents referred to in it can be obtained from the Company Secretary at the Company's registered office: Victoria Whyte Company Secretary GlaxoSmithKline plc 980 Great West Road Brentford Middlesex TW8 9GS Tel: SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date: March25 2011 By: VICTORIA WHYTE Victoria Whyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
